Exhibit 10.2

 

FORM OF

AMERICAN STATES WATER COMPANY
2014 SHORT-TERM INCENTIVE PROGRAM

 

March 28, 2014

 

To:  2014 Short-Term Incentive Program Participants

 

American States Water Company (the “Company”) is pleased to inform you that you
have been selected as a participant in the Company’s 2014 Short-Term Incentive
Program (the “Bonus Program”).  Unless otherwise defined in this award
agreement, capitalized terms used in this award agreement have the same meanings
as in the Bonus Program.

 

As a participant in the Bonus Program, you are eligible to earn two separate
cash bonuses for the 2014 calendar year—an Objective Bonus and a Discretionary
Bonus.  Your total Target Aggregate Bonus is set forth opposite your name in the
Bonus Program and is equal to the sum of the target amount of your Objective
Bonus plus the target amount of your Discretionary Bonus.

 

Your Objective Bonus is subject to the terms of the Bonus Program and the
Company’s Performance Incentive Plan (the “Plan”), and will only become payable
if all of the applicable terms and conditions of both the Bonus Program and the
Plan are satisfied.  The portion of your Target Aggregate Bonus attributable to
your Objective Bonus will become payable based on the Company’s attainment of
the specific Performance Targets established for the Business Criteria that have
been established for you.  Your applicable Business Criteria, Performance
Targets (including the threshold, target and maximum Performance Targets) and
Payout Percentages are set forth in Exhibit A to the Bonus Program.  Please
note, however, that payment of your Objective Bonus remains subject to the
Compensation Committee’s discretion to reduce Objective Bonuses pursuant to
Section 4 of the Plan.

 

Your Discretionary Bonus is subject to the terms of the Bonus Program (but not
the Plan), and will only become payable if all of the applicable terms and
conditions of the Bonus Program are satisfied. The portion of your Target
Aggregate Bonus attributable to your Discretionary Bonus will become payable
based on the Company’s assessment of your attainment of the core performance
objectives for your position, and you will only be entitled to receive a
Discretionary Bonus if you are determined to meet the standards established for
your position.  These individual performance requirements applicable to your
Discretionary Bonus are referred to as your Individual Performance Measures. 
The Payout Percentage for your Discretionary Bonus is set forth in Exhibit A to
the Bonus Program.

 

--------------------------------------------------------------------------------


 

Any Objective Bonus or Discretionary Bonus that becomes payable to you will be
paid as soon as practicable following the Compensation Committee’s determination
and certification pursuant to Section 8 of the Bonus Program, but in no event
later than December 31, 2015.  However, any Objective Bonus or Discretionary
Bonus that becomes payable to you is subject to recoupment pursuant to the
Company’s Policy Regarding the Recoupment of Certain Performance-Based
Compensation Payments as in effect from time to time or as otherwise may be
required by law, and you agree to promptly make any reimbursement requested by
the Board of Directors or the Compensation Committee pursuant to such policy
with respect to any such bonuses.  In addition, you agree that the Company
and/or any of its affiliates may deduct from any amounts it may owe you from
time to time (such as wages or other compensation) any and all amounts that you
are required to reimburse the Company pursuant to such policy.

 

Copies of the Bonus Program and the Plan are being provided to you with this
award agreement. The Company advises you to read these documents carefully
because they are legal documents that establish the terms and conditions of your
Objective Bonus and your Discretionary Bonus.  The Bonus Program and the Plan
are each incorporated into this award agreement by reference and will control in
the event there is any conflict between the terms of this award agreement and
the Bonus Program or Plan, as applicable.

 

 

 

Sincerely,

 

 

 

 

 

Robert J. Sprowls

 

President and Chief Executive Officer

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

 

 

 

[Executive]

 

 

 

--------------------------------------------------------------------------------